Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 1 of 25




  EXHIBIT F –
DECLARATION OF
  JEFFREY D.
PETERSOHN, M.D.




                                                                APP00033
          Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 2 of 25


1    AARON D. FORD
      Attorney General
2    D. Randall Gilmer (Bar No. 14001)
      Chief Deputy Attorney General
3    State of Nevada
     Office of the Attorney Generals
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    Telephone: (702) 486-3427
     Facsimile: (702) 486-3773
6    Email: DGilmer@ag.nv.gov

7    Attorneys for Defendants Daniels,
     Wickham, Gittere, Reubart, Drummond,
8    Minev, Green and Fox (NDOC Defendants)

9                             UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   ZANE M. FLOYD,                                 Case No. 3:21-cv-00176-RFB-CLB

12                        Plaintiff,
                                                       DECLARATION OF JEFFREY D.
13   v.                                                     PETERSOHN, M.D.

14   CHARLES DANIELS, DIRECTOR,
     NEVADA DEPARTMENT OF
15   CORRECTIONS, ET AL.,

16                  Defendants.

17

18          I, Jeffrey D. Petersohn, M.D., hereby declare based on personal knowledge and/or
19   information and belief, that the following assertions are true.
20          1.    I have been retained to provide expert testimony in the case Floyd v. Daniels,
21   et al., Case No. 3:21-cv-00176-RFB-CLB, currently pending before the United States
22   District Court for the District of Nevada.
23                          EDUCATION AND WORK EXPERIENCE
24          2.    I am a board-certified anesthesiologist, receiving board certification from the
25   American Board of Anesthesiology in 1990.
26          3.     I attended medical school at Hahnemann University School of Medicine,
27   located in Philadelphia, Pennsylvania, where I received my M.D. in 1984. Following
28


                                             Page 1 of 13
                                                                                  APP00034
        Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 3 of 25


1    medical school and my internship, I undertook residencies in both internal medicine and

2    anesthesiology, completing my anesthesiology residency in 1987.

3          4.     Prior to attending medical school, I received my Bachelor of Arts in biophysics

4    from The Johns Hopkins University, located in Baltimore, Maryland.

5          5.     I have been in private practice since 1988 specializing in anesthesiology. I

6    have further subspecialized in pain management since 1996.

7          6.     From 2010-2019, I also taught anesthesiology as a Clinical Associate Professor

8    of Anesthesiology and Perioperative Medicine at Drexel University College of Medicine,

9    located in Philadelphia, Pennsylvania.

10         7.     In 2019, I was appointed an Associated Professor in the Department of

11   Anesthesiology at the University of Chicago in Chicago, Illinois.

12         8.     The remaining aspects of my training, education and experience can be found

13   in my curriculum vitae, which has been made available to this Court, the parties, and the

14   public as “Attachment 1” to this Declaration. The only redaction made on the CV relates

15   to my personal cell phone and email address.

16                                 SCOPE OF ENGAGEMENT

17         9.     The purpose of my retention as I understand it is to provide this Court with

18   my opinion as to the current method-of-execution protocol adopted by the Nevada

19   Department of Corrections, which I understand is located on the Court docket at ECF No.

20   93-1, and as amended on June 21, 2021 at ECF No. 99-1. I refer to this protocol throughout

21   this declaration as the “NDOC Protocol.”

22         10.    I had no role in the NDOC’s deliberations associated with finalizing the NDOC

23   Protocol. Instead, I have been retained to provide this Court with my understanding of the

24   effects the NDOC Protocol will have on individuals who face the unfortunate and solemn

25   sentence of death for their crimes.

26         11.    In addition to providing medical and scientific explanations as to what is

27   expected or anticipated to occur should the NDOC Protocol be utilized, I have also been

28   asked to opine as to whether Mr. Floyd’s requested alternative method of execution, which



                                              Page 2 of 13
                                                                                  APP00035
         Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 4 of 25


1    I understand to be either firing squad or the use of a one drug alternative of either

2    pentobarbital or sodium thiopental, would likely result in less pain or suffering to Mr. Floyd

3    than the current drug regiment contained in the NDOC Protocol.

4          12.    By providing my medical opinion as to what is anticipated to occur to a

5    reasonable degree of medical certainty, I am not advocating for any particular form of lethal

6    injection. The statements contained in this Declaration should be considered only from the

7    perspective of providing this Court and the public with the medical facts as to what will or

8    is likely to occur. It is not my intent to advocate for one method-of-execution over another

9    nor to advocate for the death penalty.

10        DOCUMENTS REVIEWED IN PREPARATION OF THIS DECLARATION

11         13.    In preparing my opinion as to the NDOC Protocol and Mr. Floyd’s proposed

12   alternatives to the NDOC Protocol, I have reviewed multiple documents, including the

13   following documents that have been filed with the Court:

14                a.     The NDOC Protocol dated June 9, 2021, and as amended on June 21,

15                       2021 (ECF No. 93-1 and Nos. 99-1);

16                b.     Plaintiff’s Motion for Preliminary Injunction and Stay of Execution,

17                       dated June 18, 2021, ECF No. 98;

18                c.     Plaintiff’s Motion for Stay of Execution, dated April 21, 2021, ECF No.

19                       10;

20                d.     Plaintiff’s Motion for Temporary Restraining Order with Notice and

21                       Preliminary Injunction, dated April 16, 2021, ECF No. 6;

22                e.     Plaintiff’s Exhibit 12, ECF No. 4-12;

23                f.     Plaintiff’s Exhibit 11, ECF No. 4–11;

24                g.     Plaintiff’s Exhibit 10, ECF No. 4-10;

25                h.     Plaintiff’s Exhibit 3, ECF No. 4-3; and

26                i.     Plaintiff’s Complaint, dated April 16, 2201, ECF No. 2.

27         14.    I have not been asked to refrain from reviewing any particular documents,

28   either filed in court or otherwise.



                                              Page 3 of 13
                                                                                    APP00036
        Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 5 of 25


1          THE NDOC PROTOCOL IS LIKELY TO CAUSE A DEATH WITHOUT

2                               SIGNIFICANT PAIN OR SUFFERING

3          15.      The NDOC Protocol provides for the use of a four drugs in the following order

4    and dosages:

5                   a.    Fentanyl in the amount of 2,500 micrograms, or alternatively alfentanil

6                   in the amount of 25,000 micrograms (mcgs);

7                   b.    Ketamine in the amount of 1,000 milligrams (mgs);

8                   c.    Cisatracuriam in the amount of 200 mgs; and

9                   d.    Potassium Chloride or Potassium Acetate in the amount of 240

10                  milliequivalents (mEq).

11         16.      The NDOC Protocol also provides for the removal of cisatracuriam from the

12   four-drug sequence. If that option is used, the NDOC Protocol notes that potassium chloride

13   or potassium acetate would follow the injection of ketamine. The dosages for the drugs

14   remain the same.

15         17.      The NDOC Protocol also provides for the ability for additional amounts of each

16   of these medications being provided to the inmate.

17         18.      The NDOC Protocol also provides that the individual facing death will be

18   offered the opportunity several times throughout the day to take an oral sedative that

19   would commonly be used to allay anxiety.

20         19.      Based on these drugs, dosages, and sequencing, and without advocating for

21   the use of lethal drugs as a form of capital punishment, I have concluded upon a reasonable

22   degree of medical certainty that the use of the drugs will result in the following

23   physiological responses:

24                                    FENTANYL OR ALFENTANIL

25         20.      The use of fentanyl of alfentanil, both potent opiates, will produce profound

26   sedation, euphoria, and analgesia.

27         21.      To explain what I mean by analgesia in this context, I will rely on the words

28   of Craig W. Stevens, Ph.D, Professor of Pharmacology, in the report provided by Mr. Floyd



                                              Page 4 of 13
                                                                                   APP00037
         Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 6 of 25


1    earlier in this litigation, albeit it was originally written for a different case using a different

2    protocol. That report, located at ECF No. 4-12 states that fentanyl is a painkiller used for

3    the treatment of moderate to severe pain. ECF No. 4-12 at 16. He also states that because

4    of its analgesic effects it “inhibit[s] the activity of the pain neurons” producing “relief of

5    pain.” Id. I also agree with his premise that fentanyl “is 100 times more potent than

6    morphine.” Id.

7           22.    The injection of either fentanyl or alfentanil at the dosages contained in the

8    NDOC Protocol will substantially decrease alertness and respiratory drive.

9           23.    I agree that the use of these drugs may cause chest rigidity which may make

10   it more difficult for an individual to breathe. However, the analgesia effect of the 2500mcgs

11   or 25,000mcgs dose of these drugs will be rapid, taking away any sensation the individual

12   may have of either chest rigidity or a sensation of it being difficult to breathe in seconds,

13   with hypoxia and unconsciousness occurring with minutes.

14          24.    The inability of the individual being able to feel discomfort, severe or

15   otherwise relating to chest rigidity or difficulty breathing is further evidenced by the

16   successful treatment of thousands of individuals who, intentionally or accidently, overdose

17   on fentanyl on a yearly basis. Despite this epidemic, caused in part due to the euphoric

18   nature fentanyl provides to individuals, I am unaware of any study or anecdotal evidence

19   that any of the individuals remember or complain about any discomfort associated with

20   chest rigidity or difficulty in breathing caused by the overdose.

21          25.    To be sure, it is reasonable to conclude the high dose of fentanyl or alfentanil

22   provided for the NDOC Protocol, without life-saving measures, will cause unconsciousness

23   and death in itself.

24          26.    In this regard, I agree with the statement made by Dr. Greenblatt in his

25   declaration provided by Plaintiff as Exhibit 11. There, he stated that fentanyl “can be lethal

26   in minute amounts.” ECF No. 4-11 at 27, ¶ 71. And I therefore agree that should fentanyl

27   (or alfentanil) be used in a clinical setting, it is important that it “be handled only by

28   appropriately trained, medical professionals.”        Id. However, because here, the NDOC



                                               Page 5 of 13
                                                                                        APP00038
         Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 7 of 25


1    Protocol is designed to end in the death of an individual, the lethal nature of these drugs

2    in minute amounts (even less than the 2,500mcg or 25,000mcg), the need for appropriately

3    trained medical professionals is mitigated (although the NDOC Protocol notes there will be

4    an attending physician or other appropriate medical personnel present), as the reason they

5    are needed is to ensure the use of fentanyl or alfentanil does not result in death of the

6    patient when used in the clinical setting. It is for this reason that Dr. Stevens noted that

7    fentanyl is part of “a dangerous group of medicines that are responsible for many

8    intentional and unintentional fatalities.” ECF No. 4-12 at 19.

9          27.    While I have not addressed Dr. Waisel’s statements relating to fentanyl in

10   here, that is intentional. Given his opinion focused fentanyl at a much smaller dose of

11   1,000mcg, making any comparison to his statements pertaining to fentanyl unhelpful to

12   the analysis of the current NDOC Protocol. Indeed, the opinions of the other individuals

13   Mr. Floyd provided as exhibits to his Complaint—but did not reference at all in his most

14   recent Motion for Stay—are all of limited assistance as none of them address the use of

15   fentanyl or alfentanil with the use of ketamine as called for in the current NDOC Protocol.

16         28.    Mr. Floyd’s Motion filed on June 18, 2021 does not cite to any medical or

17   scientific experts, medical reports, medical or scientific studies, or any other peer reviewed

18   documentation. Nonetheless, in addition to the medical evidence presented above

19   regarding fentanyl and alfentanil, which I believe adequately and appropriately informs

20   this Court as to why Mr. Floyd’s statements, as a matter of medical science, are not

21   supported, I do find it important to inform the Court that while Mr. Floyd correct asserts

22   that alfentanil’s active analgesic effect if shorter than that of fentanyl, there is no medical

23   support for Mr. Floyd’s conclusory statement that “alfentanil is too short acting to safely

24   serve as a first drug administered in a three- or four-drug protocol. ECF No. 98 at 15:6.

25         29.    The NDOC Protocol calls for all medications to be injected in a timeframe of

26   approximately twelve (12) minutes, if using the four-drug option, or nine (9) minutes if

27   using the three-drug option. This time may be increased by a few minutes depending on

28   the amount of time needed to perform the consciousness checks contained in the NDOC



                                              Page 6 of 13
                                                                                    APP00039
        Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 8 of 25


1    Protocol. Based on that timing, while Mr. Floyd is correct that alfentanil lasts a shorter

2    amount of time than fentanyl, the time of its analgesic effect surpasses the time needed for

3    the NDOC Protocol to be completed through the last injection of either potassium chloride

4    or potassium acetate.

5          30.    The NDOC Protocol also has taken into account the potential of additional

6    alfentanil (or any drug) being needed as it allows for additional dosages to be provided to

7    titrate to effect. This is another safeguard against Mr. Floyd’s unsubstantiated medical

8    assertion that alfentanil will not last long enough.

9                                               KETAMINE

10         31.    The NDOC Protocol calls for ketamine to be injected as the second drug.

11   Ketamine will block a particular transmitter, known as NMDA. Based on the 1,000mg dose

12   contained in the NDOC Protocol, the medical result will be do produce deep analgesia and

13   sedation, including “dissociative anesthesia,” which is best described as a comatose,

14   immobilized state of consciousness. Indeed, a dose of approximately 160mg will to a

15   reasonable degree of medical certainty result in a rapid onset of a profound lack of any pain

16   awareness or even the individual’s circumstances. By contrast, the NDOC Protocol calls for

17   1,000mg of ketamine to be injected—an amount 6x larger than the therapeutic dose of

18   160mg referenced in the previous sentence.

19         32.    Due to the rapid, profound, and significant pain relief associated with

20   ketamine, it is a drug of choice for anesthesiologists for emergency surgeries or for the care

21   of patients with burn injuries. Ketamine has a unique property called “dissociative

22   anesthesia,” which produces complete unawareness in the patient.

23         33.    The pain-relieving effects of ketamine coupled with the fentanyl or alfentanil

24   may likely result in irreversible unconsciousness and respiratory suppression resulting in

25   death, even without adding either cisatracuriam or either potassium-based drugs set forth

26   in the NDOC Protocol. However, even if it does, the unconsciousness and respiratory

27   suppression will not cause, to a reasonable degree of medical certainty pain or discomfort

28


                                             Page 7 of 13
                                                                                    APP00040
         Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 9 of 25


1    given the dissociation, deep analgesic and pain killing properties contained in not only

2    ketamine, but also fentanyl and alfentanil.

3          34.    While Mr. Floyd has not provided any medical evidence or support his

4    opposition to ketamine, he focuses on generalized issues regarding what may occur during

5    its use or upon awakening a patient from the induced state it provides, specifically claiming

6    that it can cause psychosis or hypersalivating, which could lead to vocal cord spasms or

7    vomiting. See generally ECF No. 98 at 15:17-16:2. However, hypersalivation occurs in less

8    than 1% of patients provided ketamine and is therefore not likely to occur, especially when

9    ketamine is provided to the individual as the second drug following either fentanyl or

10   alfentanil. In addition, the concern of psychosis for individuals being resuscitated after

11   using ketamine in a clinical setting is not relevant in this context, as again, the individual

12   is not anticipated to be resuscitated.

13         35.    Mr. Floyd has not provided any reports or other medical or scientific evidence

14   or opinion regarding the use of ketamine and therefore there is no alternative opinions for

15   me to address or explain.

16                                       CISATRACURIAM

17         36.    Cisatracuriam, which may be used as the third drug in the NDOC Protocol, is

18   a muscle relaxant that, in a dosage amount of 200mg will result in paralysis. The paralysis

19   will result in the individual not being able to move the diaphragm, interfering in further

20   ability of the individual being able to breathe–assuming the individual is still doing so after

21   being injected with the high volume of fentanyl (or alfentanil) and ketamine that the

22   individual has already been injected with per the NDOC Protocol. To the extent the

23   individual is still breathing when cisatracuriam is injected, given the profound respiratory

24   suppression and unconsciousness brought on by fentanyl/alfentanil and ketamine, the

25   individual will, to a reasonable degree of medical certainty, not feel anything. Rather, the

26   cisatracuriam will hasten the onset of death by impairing the respiratory functions even

27   more profoundly than the introduction of fentanyl or alfentanil. However, due to the

28   profound respiratory depression produced by the fentanyl or alfentanil, cisatracuriam may



                                              Page 8 of 13
                                                                                    APP00041
        Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 10 of 25


1    be omitted from the NDOC Protocol should NDOC choose to proceed under the 3-drug

2    regimen.

3          37.    Mr. Floyd has again provided no medical or scientific evidence regarding the

4    use of cisatracuriam in the NDOC Protocol. Because there is no discussion of the use of the

5    drug along with fentanyl/alfentanil, ketamine, and either potassium chloride or potassium

6    acetate, the little discussion of cisatracuriam raised in the expert of the other cases

7    provided by Mr. Floyd at the time of the filing of his Complaint is of little assistance as

8    those uses cannot be easily compared to its usage and dosage in the current NDOC Protocol.

9    In this regard, I note that Dr. Waisel’s discussion and criticism of cisatracuriam was in the

10   context of a protocol that called for the use of diazepam and a much lower dose of fentanyl,

11   whereas here, the amount of fentanyl/alfentanil and ketamine provided to the individual

12   is such a high dosage, the ability of the individual to “be aware for 3-5 minutes after the

13   person stops breathing” as suggested by Dr. Waisel is simply not a medical concern,

14   especially given the other analgesic and dissociative state the individual will be in after the

15   injection of fentanyl/alfentanil and ketamine.

16         38.     Dr. Waisel’s concerns based on the previous protocol are also assuaged in the

17   NDOC Protocol because in the protocol Dr. Waisel considered, he opined the concern was

18   using cisatracuriam as the “killing agent” without first being given an anesthetic agent, see

19   ECF no. 4-3 at 4, ¶ 6, whereas here, as discussed above, the individual two medications

20   used an anesthetic agents routinely. In addition, unlike in the protocol previously reviewed

21   by Dr. Waisel, cisatracuriam will be followed by the use of either potassium chloride or

22   potassium acetate, which, as Dr. Waisel states, “stops the heart very quickly.” Id.

23   Therefore, Dr. Waisel’s concerns of cisatracuriam being the killing agent are not present in

24   the NDOC Protocol.

25         39.    Dr. Stevens concerns regarding cisatracuriam were also based on his opinion

26   that midazolam would not “render a person insensate to pain,” ECF No. 4-12 at 10, an issue

27   not relevant here given the use of both fentanyl/alfentanil and ketamine for that purpose.

28


                                              Page 9 of 13
                                                                                    APP00042
        Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 11 of 25


1    Dr. Stevens also opines that “cisatracuriam must not be given to an inmate 1 unless the

2    innate is already in a state of general anesthesia, otherwise there would be severe pain and

3    suffering experienced by the inmate.” Id. at 22. However, here, assuming that could be

4    concern, the NDOC Protocol has built in assurances that the individual will be in a state

5    of general anesthesia, not only through the use of high dosages of fentanyl/alfentanil and

6    ketamine initially, but also through the use of consciousness checks and the ability to use

7    additional ketamine before the introduction of cisatracuriam.

8          40.      Dr. Greenblatt’s concerns regarding cisatracuriam are similar to those

9    provided by Dr. Stevens, namely that the individual “must be made insensate prior to [its]

10   delivery.” ECF No. 411 at 15, ¶ 39. As the inmate will be rendered unconscious, i.e.

11   insensate by the fentanyl/alfential and ketamine, this is not a concern to be considered.

12                           Potassium Chloride or Potassium Acetate

13         41.      The last drug in the NDOC Protocol, whether as part of the three- or four-

14   drug combination is either potassium chloride or potassium acetate at a dosage of 240mEq.

15   As the effective ingredient in these drugs is potassium, regardless of which salt is used, I

16   will simply refer to this as potassium without differentiation.

17         42.      The use of potassium will stop the individual’s heart, resulting in cardiac

18   arrest.

19         43.      While potassium is known to be irritating to veins if injected rapidly, which I

20   understand Mr. Floyd has referred to as “extreme pain,” that is not a concern as used in

21   the NDOC Protocol due to the use of both fentanyl/alfentanil and ketamine prior to it being

22   injected. The effects of the fentanyl/alfentanil and ketamine will result in such a profound

23   state of anesthesia and unconsciousness, and to a reasonable degree of medical certainty

24   ensure, that the individual will feel nothing when the potassium is injected.

25             Response to Mr. Floyd’s General Objections to These Medications

26         44.      Mr. Floyd generally objects to the use of either of three- or four-drug procedure

27   because it has never been used before and therefore it may not be effective or should not be

28   —————————————————————————————————————
           1   I use the term “inmate” only as this is a quote from Dr. Stevens.

                                              Page 10 of 13
                                                                                     APP00043
        Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 12 of 25


1    presumed to be effective. However, this assertion, made by Mr. Floyd without any medical

2    support or evidence, strains medical credibility. To be sure, the effects of each of the

3    proposed drugs contained in the NDOC Protocol are well understood, but on lower dosages,

4    the dosages called for in the NDOC Protocol, and both separately and as used in various

5    combinations. There simply is no medical reason to believe that these drugs, as set forth in

6    the NDOC Protocol and used in the manner contained therein, will not result in death of

7    the individual. To be clear, just as if these drugs were being used in the operating room,

8    absent manual and intentional efforts to support the airway, and assuming potassium is

9    not omitted from the NDOC Protocol, it is not medically foreseeable that the NDOC

10   Protocol would be nonlethal. Indeed, given the dosages of fentanyl or alfentanil

11   administered, the respiratory depression produced by these drugs alone is medically likely

12   to be sufficient to produce death.

13        Comparing the NDOC Protocol to Mr. Floyd’s Single Drug Alternatives

14         45.     Mr. Floyd also suggests that a single dose of either sodium thiopental or

15   pentobarbital would be preferable to the drugs contained in the NDOC Protocol as the

16   single does of either sodium thiopental or pentobarbital, in Mr. Floyd’s opinion, would

17   “significantly reduce the substantial risk of pain inherent in Nevada’s current protocol.”

18   ECF No. 98 at 1:11–12.

19         46.     I respectfully disagree with Mr. Floyd’s unsupported medical assertion in this

20   regard. Neither sodium thiopental nor pentobarbital produce analgesia when used

21   separately. By contrast, the NDOC Protocol’s use of fentanyl/alfentanil, coupled with the

22   mandatory use of ketamine, with or without the individual choosing to voluntarily use oral

23   sedatives leading up to the execution, will, to a reasonable degree of medical certainty,

24   result in a deep state of not only unconsciousness but also sedation and analgesia. Mr.

25   Floyd’s position therefore that either sodium thiopental or pentobarbital are likely to

26   “significantly reduce the substantial risk of pain” lacks merit as it is without medical

27   foundation.

28


                                            Page 11 of 13
                                                                                  APP00044
        Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 13 of 25


1                       Comparing the NDOC Protocol to Firing Squad

2          47.    Mr. Floyd also claims—without citation to any medical support in the body of

3    this Motion or attached as an exhibit—that the use of a firing squad would, among other

4    things, “cause[] a faster and less painful death than execution by lethal injection.” ECF No.

5    98 at 18:21–22.

6          48.    While I agree with Mr. Floyd that a firing squad, assuming it goes as planned,

7    will cause a quicker death, I do not agree to a reasonable degree of medical certainly that

8    the death would be less painful. This is because while the death, again assuming the bullet

9    or bullets do not miss the intended target, whether it be the brainstem or heart, would be

10   quicker, it would also be brought about without the use of any medication that would render

11   the individual unconscious, sedate, or in a state of anesthesia, the timeframe between when

12   the individual is shot until death would result in a traumatic injury that, to a reasonable

13   degree of medical certainty, would result in incomparable pain when compared to the drugs

14   the NDOC Protocol will provide the individual intravenously. Three of the four drugs are

15   routinely used in surgical setting for the very purpose of ensuring that the patient does not

16   feel pain during surgery.

17         49.    In addition, while I concede that death by firing squad is quicker if the bullet

18   or bullets hits the intended targets, there are many medical case reports detailing bullets

19   passing through the skull without causing loss of consciousness or death. If the bullet or

20   bullets were to miss major neural pathways or the brainstem, it is likely the individual

21   shot will remain conscious—and without any painkiller to assist with the excruciating pain

22   of being shot.

23         50.    In sum, there is simply no medical evidence to support the proposition that

24   death by firing squad is likely to result in less pain than the use of medications specifically

25   designed to reduce pain, unconsciousness, or both.

26                                           Conclusion

27         51.    Without condoning or supporting the use of the NDOC Protocol or any other

28   medication for purposes of ending one’s life by way of lethal injection, I attest that, to a



                                             Page 12 of 13
                                                                                    APP00045
        Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 14 of 25


1    reasonable degree of medical certainty, the NDOC Protocol has been designed and prepared

2    in a manner that will result in a death likely lacking in significant pain or discomfort.

3          52.    This conclusion is based on my medical education and experience.

4          53.    I can also attest that even if there some modicum of pain or discomfort may

5    be associated with the use of the NDOC Protocol, that pain or discomfort is likely, to a

6    reasonable degree of medical certainly, likely to be less than the pain or discomfort

7    associated with being shot to death by way of a firing squad.

8          54.    Nor is any pain or discomfort associated with the NDOC Protocol likely to be

9    any more than the pain or discomfort one would experience if sodium thiopental or

10   pentobarbital was used in lieu of the drugs called for in the NDOC Protocol.

11         55.    I declare under penalty of perjury pursuant to 28 U.S.C. section 1746 that the

12   foregoing is true and correct.

13         EXECUTED this 23rd day of June, 2021.

14

15
                                                            Dr. Jeffrey D. Petersohn
16                                                          Medical Doctor
                                                            Board-Certified Anesthesiologist
17

18

19

20

21

22

23

24

25
26

27

28



30                                          Page 13 of 13

31                                                                                APP00045a
Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 15 of 25




                                                                 APP00046
Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 16 of 25




 ATTACHMENT 1 –
      CV




                                                                 APP00047
   Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 17 of 25




                              Jeffrey D. Petersohn, M.D.

Cell: (609) 432-6477
Email: jdpetersohn@gmail.com



ACADEMIC APPOINTMENTS
2010-2019 Clinical Associate Professor, Department of Anesthesiology and Perioperative
          Medicine. Drexel University College of Medicine. Philadelphia, PA
2019      Associate Professor, Department of Anesthesiology, University of Chicago.
          Chicago, IL


ACADEMIC TRAINING
1975-1979 B.A., Biophysics. The Johns Hopkins University, Baltimore, MD
1980-1984 M.D. Hahnemann University School of Medicine, Philadelphia, PA
1984-1985 Intern, Internal Medicine. Hahnemann University Hospital, Philadelphia, PA
1985      Resident, Internal Medicine, Hahnemann University Hospital, Philadelphia, PA
1986-1987 Resident, Anesthesiology, Hahnemann University Hospital, Philadelphia, PA


CLINICAL/PROFESSIONAL PRACTICE OF MEDICINE
1988-1989    Middle Tennessee Anesthesiology, PC Nashville, TN – Anesthesiology group
             practice
1990-1991    Delaware County Memorial Hospital, Lansdowne, PA – Anesthesiology group
             practice
1991-1992    Chairman, Department of Anesthesiology- Franklin Square Hospital/Franklin
             Square Anesthesiology Associates, Philadelphia, PA –- Anesthesiology group
             practice including cardiac anesthesia
 1992-1995 Chairman, Department of Anesthesiology, Burdette Tomlin Memorial Hospital,
             Cape May Court House, NJ – Multispecialty community anesthesiology practice
             including establishment of pain clinic.
1995-1996    Staff anesthesiologist, Atlantic City Medical Center, Atlantic City, NJ. Regional
             hospital anesthesiology practice including regional trauma center. Established
             Center for Pain Medicine
1996-present PainCare, PC, president. Private Interventional Pain Medicine practice –
             Linwood, NJ and Englewood, CO.
             Subspecialty consultative referral practice offering full-spectrum interventional
             pain care including transforaminal injections, diagnostic/therapeutic orthopedic,
             spinal and peripheral nerve injections, RF lesioning, diagnostic discography,
             interventions for discogenic pain, kyphoplasty, spinal cord and DRG stimulation,
             interspinous spacers, sacroiliac joint fusion, lumbar transforaminal and
             interlaminar full-endoscopic discectomy/foraminotomy/facetectomy.


BOARD CERTIFICATION AND LICENSURE
1990      American Board of Anesthesiology, Diplomate in Anesthesiology




                                                                                     APP00048
   Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 18 of 25



1996           American Board of Anesthesiology, Certificate of Added Qualifications in Pain
               Medicine
2006, 2016     American Board of Anesthesiology, Recertification, Certificate of Added
               Qualifications in Pain Medicine – valid through 2026

Current unrestricted medical licensure: Commonwealth of Pennsylvania, State of Colorado
              (SPL 2019), State of New Jersey.

Current DEA certification Schedules II-V
Current ACLS/BLS certification
US Citizen



SCHOLARSHIP

Peer-reviewed publications in the primary literature, exclusive of abstracts:

2008 Petersohn J, Conquergood L, Leung M. Acute histologic effects and thermal distribution
      profile of disc biacuplasty using a novel water-cooled bipolar electrode system in an in
      vivo porcine model. Pain Medicine 2008, Jan-Feb; 9(1):26-32.

2012 Petersohn J. Advances in biological techniques for treatment of lumbar discogenic pain.
      Techniques in Regional Anesthesia and Pain Medicine. 2012, 16(2):89-94. 2012

2013 Sadacharam K, Petersohn J, Green MS. Inadvertent subdural injection during cervical
      transforaminal epidural steroid injection. Case Reports in Anesthesiology 2013, article
      ID 847085, doi:10.1155/2013/847085.

2015 Franco C, Buvanendran A, Petersohn J, Menzies R, Pham-Menzies L. Innervation of the
      anterior capsule of the human knee: Implications for radiofrequency ablation. Regional
      Anesthesia and Pain Management 2015 Jul-Aug; 40(4):363-368.

2016 Desai M, Kapural L, Petersohn J, Vallejo R, Mekhail N, Menzies R, Creamer M, Gofeld M.
      A prospective randomized multicenter open label clinical trial comparing intradiscal
      biacuplasty to conventional medical management for discogenic lumbar back pain.
      Spine 2016, July 1; 41(13):1065-1074.

2016 Petersohn J. Radiofrequency strategies to target peripheral large joint orthopedic pain.
      Techniques in Regional Anesthesia and Pain Management 2016, Jul-Oct; 19(3-4): 131-
      137.

2017 Desai M, Kapural L, Petersohn J, Vallejo R, Menzies R, Creamer M, Gofeld M. Twelve
      month follow up of a randomized clinical trial comparing intradiscal biacuplasty to
      conventional medical management for discogenic lumbar back pain. Pain Medicine
      2017, April 1; 18(4): 751-763.




                                                                                     APP00049
   Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 19 of 25




Book chapters:

2011 Petersohn J. “Sympathetic neural blockade: in Lennard T. et.al. (eds). Pain Procedures
      in Clinical Practice, 3rd ed. Elsevier Saunders.

2012 Petersohn J. “Discogenic pain: Intradiscal therapeutic injections and use of intradiscal
      biologic agents” in Deer T. et. al. (ed) Diagnosis, management and treatment of
      discogenic pain. Elsevier, Philadelphia.

2015 Desai M, Petersohn J, O’Brien J, Cyriac M, Lati C. “Lumbar disc displacement” in Hayek
      S, Desai M, et. al. (eds) Pain Medicine: an interdisciplinary case-based approach.
      Oxford University Press, New York.

2015 Petersohn J, Padmanabhan, Desai M. “Whiplash associated disorder and cervical facet
      pain” in: Hayek S, Desai M, et. al. (eds) Pain Medicine: an interdisciplinary case-based
      approach, Oxford University Press, New York.

2017 Petersohn J. “Cervical transforaminal/nerve root injections: Fluoroscopy” in Narouze, S
      (ed). Multimodality imaging guidance in interventional pain management.” Oxford
      University Press, New York.

2017 Petersohn J. “Cervical radiculopathy” in Desai M (ed) The Spine Handbook. Oxford
      University Press, New York.

2021 Petersohn, J. “Spinal diagnostics” in Abd-Elsayed A, et. al. (ed) Minimally invasive
      procedures in pain management. Oxford University Press, New York (manuscript in
      preparation).

2021 Petersohn, J, Gupta M. “Spinal endoscopy” in Abd-Elsayed A, et. al. (ed) Minimally
      invasive procedures in pain management. Oxford University Press, New York
      (manuscript in preparation).




Research abstracts

2009   Petersohn J, “Role of repetitive provocation discography”, International Spine Intervention
       Society Annual Meeting, Toronto, Canada. Pain Medicine 2009 September(5):382-383.

2010   Petersohn J. “Outcomes of algorithmic treatment of lumbar z-joint pain using single
       diagnostic medial branch block and RF lesioning with mandated treatment of co-existing
       or novel sacroiliac pain”. International Spine Intervention Society, Maui, HI.

2011    Petersohn J. “Improved diagnostic precision with use of declined posterior oblique
       technique for lumbar medial branch block” American Academy of Pain Medicine
       Washington, DC.




                                                                                       APP00050
   Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 20 of 25



2015   DiMauro J, Petersohn J, Menzies R, Buanendran A, Franco C. “A novel technique for
       obturator articular branch block”. American Society for Regional Anesthesia and Pain
       Management.

2016   Gofeld M, Desai MJ, Kapural L, Petersohn JD, Vallejo R, Menzies R, Creamer M. Long
       term results (12 months) of a prospective, multicenter, open label clinical trial comparing
       Intradiscal biacuplasty to conventional medical management for discogenic lumbar back
       pain.

2016   Aman MM, Petersohn J. “Saphenous nerve cooled radiofrequency ablation for the
       treatment of refractory lower extremity chronic regional pain syndrome”. American
       Society of Anesthesiology.



Clinical trials – unpublished

2015-2016 Principal Investigator Halyard Health Pain Visualization Clinical Pilot Study.
             Demonstration of clinical diagnostic utility of cortical evoked potentials in humans
             to identify painful lumbar zygapophyseal joints. Status: complete. Data and
             publication embargoed as proprietary by study sponsor.


HONORS, PRIZES, AND AWARDS

1984           Senior Honors in Pediatrics and Internal Medicine, Hahnemann University
               College of Medicine
2016           Aliaga Research 1st Prize, ”RF implications of anterior geniculate capsular
               neuroanatomy”, American Society of Interventional Pain Physicians


INVITED SPEAKING
Local/Regional
1988 “Embolic events in clinical anesthesia” – Tennessee Association of Nurse Anesthetists.
1989 “Addiction Issues in Chronic Pain Management”, Academy of Medicine of New Jersey.
1999 “Opiate use in the New Millennia” – Bridgeton Hospital , NJ
1999 “Contemporary Use of Slow-Release Opiates” – Atlantic City Medical Center, Mercer
       Medical Center (Medical resident lectures).
2001 “Pharmacology of opiate analgesics” – Atlantic County Pharmacy Society.
2002 “Forensic use of discography” - American Trial Lawyers Association, New Jersey.
2006 “My Aching Neck”. Central Jersey Claims Association, October.
2010 “RF Lesioning in the Treatment of Low Back Pain” Grand Rounds- Department of
       Anesthesiology Hahnemann University Hospital, Philadelphia, PA. June.
2011 “Indications and planning for cooled RF lesioning techniques” Illinois Society for
       Interventional Pain Practice. Chicago, IL March.
2011 “Advanced techniques in RF lesioning” Grand Rounds – Department of Anesthesiology
       Hahnemann University Hospital, Philadelphia, PA. October.
2012 “Discogenic Pain” Grand Rounds – Department of Anesthesiology, Hahnemann
       University Hospital, Philadelphia, PA. October.
2012 “The Proper Use and Abuse of Epidural Steroid Injections” Grand Rounds – Department
       of Anesthesiology, Hahnemann University Hospital, Philadelphia, PA December.




                                                                                        APP00051
   Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 21 of 25



2016 “Diagnosing lumbosacral pain by application of overlapping pathoanatomic subsets”
      Grand Rounds – Department of Anesthesiology, Hahnemann University Hospital
      October.

National
2006 “Biacuplasty for Treatment of Discogenic Pain”. International Spine Intervention Society,
      Salt Lake City, Utah, July.
2006 “Driving Innovative Products into Physician’s hands – A Clinicians Perspective”, Kimberly
      Clark Medical, Orlando, Florida, October.
2007 ”Biacuplasty – Procedural Considerations”, Spinemark, Dallas, Texas March 2007 also
      MERI, Memphis, Tennessee, November.
2007 “Transdiscal Annuloplasty Technique, Rehabilitation and Complications” (Lecturer and
      cadaveric workshop instructor). Cleveland Clinic, Cleveland, Ohio, April.
2007 “RFL Lesioning in Cervical, Thoracic and Lumbar Spine”, Advanced Techniques in RF
      lesioning (Course Director, lecturer and clinical instructor). Vitruvian Institute, Baltimore,
      Maryland, April.
2007 “Transdiscal Annuloplasty and Physics of Cooled RF lesioning”, “The Painful Sacroiliac
      Joint” (Course Director, lecturer and clinical instructor) Vitruvian Institute, Baltimore,
      Maryland, August.
2008 “Clinical applications of RF lesioning”, Invited lecture to the New York Physical Medicine
      and Rehabilitation Society, Hospital for Special Surgery, New York, NY, September.
2009 RFL Lesioning in Cervical, Thoracic and Lumbar Spine (Lecture and cadaveric workshop
      – Pfiedler Enterprises), Aurora, CO, April.
2010 “Anatomy and Technique for Lumbar Cooled RF Lesioning” (Lecture and cadaveric
      workshop) Pfiedler Enterprises/Kimberly Clark Medical, Miami, FL January.
2010 “Complications and Risk Reduction Strategies for Cervical and Thoracic ESI/SNR’s”,
      “Complications of RF Lesioning.” Invited lecture - American Academy of Pain Medicine
      Annual Meeting, San Antonio, TX, February.
2010 “Anatomy and Technique for Lumbar and Thoracic Cooled RF Lesioning” (Lecture and
      cadaveric workshop) Pfiedler Enterprises/Kimberly Clark Medical, Boston, MA,
      February.
2010 “Anatomy and Technique for Lumbar Cooled RF Lesioning” (Lecture and cadaveric
      workshop) Pfiedler Enterprises/Kimberly Clark Medical, Burr Ridge, IL April.
2011 “Anatomy and Technique for Lumbar Cooled RF Lesioning” (Lecture and cadaveric
      workshop) Pfiedler Enterprises/Kimberly Clark Medical, Miami Anatomic Research
      Center, February.
2012 “Thoracic RF lesioning techniques” Lecture and cadaveric workshop (Pain Fellows
      Course) Rush University Medical Center, Chicago, IL October.
2013 “Finesse in cervical injections”, “Digital subtraction angiography”. The Cleveland Clinic
      15th Annual Pain Management Symposium. Sarasota, Florida February.
2014 “Digital subtraction angiography”, “Cooled RF ablation”, “Treatment of sacroiliac joint
      pain” Lectures. Thoracic facet RFL – cadaveric workshop. The Cleveland Clinic 16th
      Annual Pain Management Symposium. Las Vegas, NV February.
2014 “Digital subtraction angiography” Lecture. “Cervical transforaminal injection” Workshop
      lead instructor. American Society of Regional Anesthesia and Pain Medicine. San
      Francisco, CA December.
2015 “RF denervation for management of hip and knee pain” Invited lectures and cadaver
      workshop. Hospital for Special Surgery, New York, New York January.
2015 “Biacuplasty” New Jersey State Society of Interventional Pain Physicians, New
      Brunswick, NJ June.




                                                                                         APP00052
   Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 22 of 25



2016   “RF denervation of the hip and knee” Cadaveric workshop. New Jersey/New York
       Societies of Interventional Pain Physicians, Jersey City, NJ November.
2016   “Complex regional pain syndrome” Lecture. “Migraine headache”, “RF denervation of
       the knee” Problem based learning discussion. “RF denervation of cervical and thoracic
       facet joints”, “RF denervation of hip and knee” Cadaveric workshop. American Society
       of Regional Anesthesia and Pain Medicine, San Diego, CA. November
2017   “Biacuplasty”, “Monopolar cooled RF lesions” Lecture, cadaveric workshop New
       Jersey/New York Societies of Interventional Pain Physicians Jersey City, NJ October.
2017    “Head and cervical spine blocks: fluoroscopy” (Workshop lead instructor), “Hip and knee
       blocks and RFL: fluoroscopy” (Workshop lead instructor). American Society for Regional
       Anesthesia and Pain Medicine, Orlando, FL November.
2018   “Degenerative disc disease (DDD) 2018: New Insights and Recent Evidence for Spine
       Interventions”, “Legislative Update/State of the Society” Lecture. “RF denervation of the
       hip and knee” Cadaveric workshop. New Jersey/New York Societies of Interventional
       Pain Physicians. Jersey City, NJ November.
2018   “Notable Recent Evidence for Spine Interventions”, “Reading and Interpretation of
       Spinal Imaging and EMG: Correlating Studies to Pain Symptoms: Correlating MRI
       findings to Pain Generators”, Direct and indirect spinal decompression, disc
       decompression -Workshop lead instructor. Moderator for poster session. American
       Society of Regional Anesthesia and Pain Medicine 18th annual meeting, San Antonio, TX
       November.
2019   “Practice Management Lectures: Private practice with in-office operating room”; “Basic
       lumbar injections and basics RF cadaver workshop”- Lead Instructor, “Discography and
       biacuplasty cadaver workshop” – Lead Instructor; “Basic kyphoplasty and vertebroplasty
       techniques cadaver workshop” – Lead instructor, “RF lesioning of the sacroiliac joint
       cadaver workshop” – Senior instructor. American Society for Regional Anesthesia and
       Pain Medicine 19th annual meeting, New Orleans, LA.


International
2006 “Diagnosis and Treatment of Discogenic Pain” – Guangzhou Society of
       Anesthesiologists, Guangzhou, China.
2008 “Minimally invasive treatments for low back pain”,”Clinical Use of Discography”, “Imaging
       of back pain”, Live video demonstration of provocative discogram, Live video
       demonstration of lumbar disc biacuplasty operative procedure. Invited lecturer and
       Clinical Instructor. 8th Asia Pacific Congress of Cardiovascular and Interventional
       Radiology. Kuala Lumpur, Malaysia, June.
2008 “Pearls and pitfalls in clinical discography”, “Biacuplasty for discogenic pain:
       Physics of bipolar cooled RF, procedure, potential complications and
       post-op care”, Invited lecturer. 1st Symposium for use of Radiofrequency Applications in
       Pain Management, Taichung, Taiwan, June.
2010 “Thoracic RF lesioning using cooled-RF probe technology”. Invited lecture and
       cadaveric workshop. University of Leuven. Leuven, Belgium October.
2012 “Biologic factors in discogenic pain” Lecture. 3rd World Congress of Minimally Invasive
       Spine Surgery and Techniques. Praia do Forte, Bahia, Brazil August.
2013 “Cooled RF lesions for cervical zygapophyseal pain”. Lecture and cadaveric workshop.
       Academisch Medisch Centrum. Amsterdam, Netherlands June.
2013 “Cooled RF lesions for cervical zygapophyseal pain”. Lecture and cadaveric workshop.
       Academisch Medisch Centrum. Bangkok, Thailand October.
2013 “Comprehensive review of interventional treatments for peripheral joint pain”,
       “Comprehensive review and comparison of disc treatments; how to improve the




                                                                                      APP00053
   Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 23 of 25



       outcome”, “Discography: Its current use and controversies” Lectures and cadaveric
       workshops. Comprehensive Reviews of Spinal Imaging and Radiofrequency in
       Interventional Pain Procedures. World Institute of Pain. London, England December.
2014   “Spinal cord stimulation for axial pain”, “Minimally invasive treatment of discogenic pain”
       Lectures and cadaveric workshop. Annual Review Course World Institute of Pain, St.
       Georges University School of Medicine. London, England June.


INVITED, ELECTED, OR APPOINTED EXTRAMURAL SERVICE
2006-2008   North American Spine Society, CME Committee, member
2006-2008   North American Spine Society SpineLine Editorial Board, member
2008-2014   Kimberly Clark Medical Pain Management Advisory Board, member
2009-2011   International Spinal Intervention Society Standards Committee, member
2009-2011   North American Spine Society, Evidence Based Medicine task force
2012-2014   GE Medical Imaging Advisory Board, member
2013-2015   Secretary, New Jersey State Society of Interventional Pain Physicians
2014-2018   American Society for Regional Anesthesia. National 2018 Meeting Planning
            Committee, member
2015-2017   Treasurer, New Jersey State Society of Interventional Pain Physicians
2015-2019   Novitas Medicare – Regions J/L (Pennsylvania/New Jersey) Clincial Advisory
            Committee, Interventional Pain specialty representative
2017-2019   President, New Jersey State Society of Interventional Pain Physicians
2017        Guest Editor, Special issue on radiofrequency lesioning techniques. Techniques
            in Regional Anesthesia and Pain Medicine.
2019        New York/New Jersey Societies of Interventional Pain Physicians – Annual
            meeting course co-director.

Various       Manuscript reviewer for Pain Medicine (2006-present), Pain Practice (2009-
              present), Regional Anesthesia and Pain Medicine (2019)


PROFESSIONAL SOCIETIES
1996-2017    (International) Spine Intervention Society
2006-2011    North American Spine Society –
2015-2017    American Society of Interventional Pain Physicians
2013-present American Society for Regional Anesthesia and Pain Medicine
2012-present New Jersey State Society of Interventional Pain Physicians


EDUCATION

Drexel University College of Medicine (M.D.):
(a) Didactic
2011-2018     Departmental Grand Rounds – various topics including “Receptor pharmacology
              in pain”, “Use and abuse of epidural steroid injections”, “Advanced RF lesioning
              techniques”, “Understanding low back pain by pathoanatomic subsets” – annual
              lecture
(b) Clinical
2010-2019     Clinical residency training site in Interventional Anesthesiology for CA-2, CA-3
              residents.
              Typically 2-4 months per academic year.




                                                                                        APP00054
   Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 24 of 25




Graduate medical education (residency and clinical fellowships):
(a) Didactic
2014, 2015   Chicago Regional Fellows Course in RF Lesioning techniques
2010-2019    Daily clinic and OR rotation for CA-2 and CA-3 residents, 2-4 months per year

Continuing medical education:
2007 “Clinical Use of Discography”, “Pearls and Pitfalls in Clinical Discography”, Lecturer and
       Clinical Instructor, Discography. North American Spine Society, Tucson, Arizona, March.
2007 “Lumbar epidural steroid injections”, “Transforaminal epidural steroid injections:
       Rationale, methods and outcomes.” Lecturer and Clinical Instructor. North American
       Spine Society Annual Meeting, Austin, Texas, October.
2008 “Clinical Use of Discography”, “Pearls and Pitfalls in Clinical Discography”, Lecturer and
       Clinical Instructor,. North American Spine Society, Chicago, Illinois, March.
2008 “The sacroiliac joint: The good, the bad, the ugly”, Georgia Society for Interventional
       Pain Practice Annual Meeting, Lake Oconee, GA, August.
2009 “Analgesic Discography – Con.” Invited program debate speaker. International Spine
       Intervention Society Annual Meeting, Toronto, CA, July.
2009 “Cooled RF lesioning techniques - Disc biacuplasty, SI denervation”, Invited lectures -
       Georgia Society for Interventional Pain Practice Annual Meeting, Lake Oconee, GA,
       August.
2010 “Cooled RF Lesions for Thoracic and Lumbar z-joint pain” New Jersey Society for
       Interventional Pain Practice New Brunswick, NJ January.
2010 “RFL Lesioning in Cervical, Thoracic and Lumbar Spine” (Lecture and cadaveric
       workshop – Pfiedler Enterprises. Spinemasters Institute, Burr Ridge, IL (Chicago), April.
2011 “RFL Lesioning in Cervical, Thoracic and Lumbar Spine” (Lecture and cadaveric
       workshop – Pfiedler Enterprises. Miami Anatomic Research Center, February.
2012 “Cervical Axial Pain”, “A pain in the buttock” (Lectures and cadaveric workshop) –
       Pfiedler Enterprises. Tampa, FL. March, also Las Vegas, NV October..
2013 “Finesse in Cervical Injections”, “Digital Subtraction Angiography” Invited CME lecture.
       The Cleveland Clinic 15th Annual Pain Management Symposium, Sarasota, FL February.
2013 “Comprehensive review of interventional treatments for peripheral joint pain”,
       Comprehensive review and comparison of disc treatments; how to improve the
       outcome”. “Discography: Its current use and controversies” Lectures and cadaveric
       workshop Comprehensive Reviews on Spinal Imaging and Radiofrequency in
       Interventional Pain Procedures. World Institute of Pain. London, England December.
2014 “ Digital subtraction angiography”, “Cooled RF ablation”, “Treatment of sacroiliac joint
       pain” , Invited lectures and cadaveric instructor – Thoracic facet RFL. The Cleveland
       Clinic 16th Annual Pain Management Symposium, Las Vegas, NV February.
2014 “Digital subtraction angiography” lecture, cadaver workshop in Cervical transforaminal
       epidural injection technique. American Society for Regional Anesthesia and Pain
       Medicine Annual Scientific Meeting San Francisco, California December.
2016 “RF denervation of the hip and knee” Cadaveric Workshop. New York and New Jersey
       Societies of Interventional Pain Physicians Annual Meeting. Jersey City, NJ November.
2016 “Migraine headache”, “RF denervation of the knee” – Problem based learning
       discussion.”“RF denervation of cervical and thoracic facet joints”, “RF denervation of the
       hip and knee” Cadaveric workshops. American Society for Regional Anesthesia and
       Pain Medicine, San Diego, CA November.




                                                                                      APP00055
   Case 3:21-cv-00176-RFB-CLB Document 108-6 Filed 06/24/21 Page 25 of 25



2017   ”Cervical and thoracic transforaminal epidural injections”, “RF denervation of the hip and
       knee” Cadaveric workshops. American Society for Regional Anesthesia and Pain
       Medicine, Orlando, FL November.
2018   “Cervical radiculopathy and stenosis” Lecture. Florida Society of Interventional Pain
       Physicians, Palm Beach, FL July.
2018   “Professionalism in Interventional Pain Practice”, “Critical review of Knee RF outcome
       literature”, “New frontiers in discogenic pain”, New Jersey/New York Societies of
       Interventional Pain Physicians. Jersey City, NJ November.
2018   “Reading and Interpretation of Spinal Imaging and EMG: Correlating studies to Pain
       Symptoms/Correlating MRI Findings to Pain Generators” Lecture CME. “Low back pain
       in 2018: New Insights and Better Outcomes/Notable Recent Evidence for Spine
       Interventions” Lecture discography and biacuplasty” ,“Direct and indirect lumbar
       decompression” Cadaver workshop . American Society for Regional Anesthesia and
       Pain Medicine 17th Annual Meeting, San Antonio, TX November.




SERVICE

Committee membership:
1992-1992     Medical Executive Committee, Operating Room Committee. Franklin Square
              Hospital, Philadelphia, PA.
1992-1995     Medical Executive Committee, Surgical Services Committee. Burdette Tomlin
              Memorial Hospital, Cape May Court House, NJ
2015- present Novitas Medicare JL - Clinical Advisory Committee Member
2021          Novitas Medicare – National subject matter expert testimony – Epidural steroid
              injections
2019-2021     CME Committee – Swedish Hospital, Englewood, CO




                                                                                       APP00056
